DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-9 and 17-20 in the reply filed on 04/01/2022 is acknowledged.
Claims 10-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/01/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9, 11, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claims 8, 11, and 18 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 17-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Steuber (US Patent No. 2,633,670).
In Reference to Claims 1-8
(Claim 1) A removable device for control of a hand puppet (item B, fig. 2), the removable device comprising: a first appendage for insertion into a superior cavity of a head of the hand puppet (item 19, fig. 2); a second appendage for insertion into an inferior cavity of the head of the hand puppet (item 28, fig. 2), the inferior cavity corresponding to a jaw of the hand puppet’s mouth (items 10 and 13, fig. 2); and a control configured to control the second appendage to open and close the hand puppet’s mouth by moving the jaw (item 31/32, fig. 2);
(Claim 2) wherein the first appendage is configured to remain stationary as the second appendage opens and closes (fig. 2 and column 3 lines 34-36; items 14 and 19 are integral and stationary relative to items 31/32 and 28);	
(Claim 3) wherein the control is configured to cause the second appendage to rotate from a closed position to an open position responsive to application of force by a hand of a user to manipulate the control (fig. 2 and column 4 lines 55-58);
(Claim 4) wherein the control is configured to cause the second appendage to rotate from the open position to the closed position responsive to release of the force by the hand of the user (fig. 2, via return spring 34);
	(Claim 5) wherein rotation of the second appendage from the closed position to the open position causes the jaw of the hand puppet to open to create an open mouth expression of the hand puppet (fig. 2 and column 4 lines 55-58);
(Claim 6) wherein the removable device is configured to be removed from the hand puppet and inserted into an additional hand puppet (column 4 lines 3-13; the device B is mounted only by slip fitting sockets and a snug fit, therefore, the device is capable of being removed from the doll A, meeting this limitation; note this is merely an intended use);
(Claim 7) wherein the removable device is configured to be inserted into the hand puppet and removed from the hand puppet without altering standalone operation of the hand puppet by a user’s hand when the removable device is removed (again note this is merely an intended use; since items A and B are separate, item B can be removed and item A used with a hand only, meeting this limitation);
(Claim 8) wherein: the control is disposed on a handle (item 14, fig. 2) and the first and second appendages extend from the handle (fig. 2); and a length of the handle between the control and the first and second appendages is configured to separate a hand of a user manipulating the control from the hand puppet’s mouth substantially by the length (this is merely functional / intended use language; a user could hold only the bottom portion of the handle 14 and trigger 32, separating a users hand from the mouth, meeting this limitation);

In Reference to Claims 17-20
 	Steuber teaches (Claim 17) A system comprising: a hand puppet (item A, fig’s 1 and 3), and a removable device inserted into the hand puppet (item B, fig’s 2 and 4), the removable device configured to: bias, via an appendage (item 28, fig. 2) of the removable device, a jaw (items 10 and 13, fig. 2) of the hand puppet’s mouth in a default position; and control, responsive to manipulation by a user’s hand of a control (item 31/32, fig. 2) of the removable device, the appendage of the removable device to open and close the hand puppet’s mouth by moving the jaw (column 4 lines 55-58);
	(Claim 18) wherein control of the appendage moves the jaw without substantially altering a roof of the hand puppet’s mouth (fig. 2 and column 3 lines 34-36; items 14 and 19 are integral and stationary relative to items 31/32 and 28);
(Claim 19) wherein the removable device is further configured to be removed from the hand puppet and inserted into an additional hand puppet (column 4 lines 3-13; the device B is mounted only by slip fitting sockets and a snug fit, therefore, the device is capable of being removed from the doll A, meeting this limitation; note this is merely an intended use);
(Claim 20) wherein the removable device is further configured to be inserted into the hand puppet and removed from the hand puppet without altering standalone operation of the hand puppet by the user’s hand when the removable device is removed (again note this is merely an intended use; since items A and B are separate, item B can be removed and item A used with a hand only, meeting this limitation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Steuber in view of Von Jabba (US PGPub. No. 2006/0183402 A1).
In Reference to Claim 9
	Steuber teaches all of claims 1 and 8 as discussed above. 
	Steuber fails to teach the handle extending outside the body of claim 9. 
	Von Jabba teaches (Claim 9) wherein the handle is configured to extend outside a body of the hand puppet to facilitate user manipulation of the removable device at least partially outside the body of the hand puppet (fig. 1, items 13 and 18).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the puppet of Steuber with the feature of a handle extending outside of the body as taught by the puppet device of Von Jabba for the purpose of allowing the puppet to be placed in a wider range of locations, such as a user’s shoulder, while still being operable by a user as taught by Von Jabba (paragraph 0003), making the device more versatile, and more interesting and attractive to the users. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose inventions similar to applicant’s claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424. The examiner can normally be reached Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH B BALDORI/            Primary Examiner, Art Unit 3711